EX‑35.26 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Trust and Servicing Agreement dated as of October 1, 2015, by and among Morgan Stanley Capital I Inc., as Depositor, Wells Fargo Bank, National Association, as Servicer and Special Servicer and U.S. Bank National Association, as Certificate Administrator and Trustee, with respect to Commercial Mortgage Pass-Through Certificates Series 2015-HAUL (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 10.8 of the Agreement, I, Daniel Marthinsen, Managing Director of Special Servicing do hereby certify that: 1. A review of the activities of the Special Servicer during the period from January 1, 2016 through December 31, 2016 (the “Reporting Period”) , and of its performance per the Agreement during such period has been made under my supervision, and 2. To the best of my knowledge, based on such review, the Special Servicer, has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 28th day of February 2017. /s/ Daniel Marthinsen Daniel Marthinsen, Managing Director Wells Fargo Bank Wells Fargo Bank, N.A. (logo) Together we’ll go far
